Per Curiam.
Respondent, a Pennsylvania attorney admitted in that jurisdiction in 1960, was admitted to practice in New York by this Court in 1985.
By order of the Supreme Court of Pennsylvania dated December 18, 1996, respondent was disbarred in that jurisdiction upon his consent after submitting a resignation statement. The resignation stated, among other things, that he could not successfully defend himself against allegations that he had used deceptive schemes to siphon moneys, to which he was not entitled, from the law firm of which he was managing partner and used the moneys for his own personal benefit.
Petitioner, the Committee on Professional Standards, moves to reciprocally discipline respondent pursuant to section 806.19 (22 NYCRR 806.19) of this Court’s rules. Respondent has made no reply to the motion.
In view of respondent’s disbarment in Pennsylvania and his failure to appear upon or oppose the instant motion, petitioner’s motion is granted. We further determine that the ends of justice will be served by imposing the same discipline in this jurisdiction as was imposed in Pennsylvania (see, e.g., Matter of Taub, 217 AD2d 742). Therefore, respondent is hereby disbarred, effective immediately.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of this Court’s rules governing disbarred attorneys.